UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33920 TRIAN ACQUISITION I CORP. (Exact name of Registrant as specified in its charter) Delaware 26-1252336 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 280 Park Avenue, 41st Floor
